Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 10-20

Remarks: Claims 10-20 are cancelled. The applicant elected without traverse to prosecute claims 1-9, 10-20 are non-elected invention ( MPEP 821.02)
Drawing
1. 	Drawing filed on 4/30/2019 been accepted by the examiner.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	Zhuoying Zhu (Li3Y(PS4)2 and Li5PS4Cl2: New Lithium Superionic Conductors

13,14 glass-ceramic have ionic conductivities exceeding 10 mS/cm, on par or even exceeding that of organic solvent electrolytes.15 More recently, Li9.54Si1.74P1.44S11.7Cl0.3, which also has the LGPS structure,
was reported to have an ionic conductivity as high as 25 mS/cm
at room temperature.16 Besides typically higher ionic conductivities, sulfides have the advantage of being softer than oxides, allowing low porosity and intimate electrode−electrolyte contact to be achieved via cold-pressing techniques. 6,17 Despite these advances, the number of known lithium
superionic conductors remains relatively few, and existing materials all suffer from various limitations. For instance, Li10GeP2S12 is expensive due to the use of Ge, whereas the Sn10 and Si11,12 substituted analogues tend to form conducting, nonpassivating phases upon contact with the Li anode.9,18,19
Other candidates, such as Li7P3S11, are metastable and tend to form nonpassivating layers with the typical LiCoO2 cathode used in today’s LIBs.14,20,21 There is thus an urgent need for the development of novel lithium superionic conductors that can potentially mitigate some of these limitations.
When surveying the space of known lithium thiophosphates, an interesting observation is that many of them have analogues in Ag thiophosphates. For 
name from the mineral argyrodite (Ag8GeS6), and show promising Li+ conductivities of >1 mS/cm for X = Cl and Br.24 Many Ag compounds are also known to exhibit extraordinarily high ionic conductivities; for example, α-AgI is perhaps the best known, and one of the first superionic conductors ever
discovered.

Yifei Mo (First Principles Study of the Li10GeP2S12 Lithium Super Ionic
Conductor Material, December 8, 2011), 3 pages describes he continued drive for high performance lithium batteries has imposed stricter requirements on the electrolyte materials.1,2 Solid electrolytes comprising lithium super ionic
conductor materials exhibit good safety and stability and are promising to replace current organic liquid electrolytes. One major limitation in the application of Li-ion conductors is that their typical conductivity is less than 10−4 S/cm at room
temperature. Recently, Kamaya et al. reported a new Li super ionic conductor Li10GeP2S12 (LGPS), which has the highest conductivity ever achieved among solid lithium electrolytes of 12 mS/cm at room temperature (comparable conductivity with liquid electrolytes) and outstanding electrochemical performance in Li batteries.3 The high conductivity in LGPS is attributed to the fast diffusion of Li+ in its crystal structural framework, which consists of (Ge0.5P0.5)S4 tetrahedra, PS4 tetrahedra, LiS6 octahedra, and LiS4 tetrahedra. 
proven. Understanding this LGPS material is important to improve its performance and may provide insight into designing new Li super ionic conductor materials. Using first principles modeling, we investigated the diffusivity, stability, and electrochemical window of LGPS. We provide a hypothesis for the observed wide electrochemical window of LGPS. We also identified the diffusion pathways and calculated the corresponding activation energies and diffusion coefficient.
All calculations in this study were performed using the Vienna Ab initio Simulation Package (VASP)4 within the projector augmented-wave approach.5 Unless otherwise noted, all calculations were performed using the Perdew−Burke−
Ernzerhof generalized-gradient approximation (GGA) to density functional theory (DFT).
 Tina Chen (Evaluation of Mg Compounds as Coating Materials in Mg Batteries, 10 pages, Jan 2019) describes In analogous Li-systems, several approaches have been utilized to address the safety and electrochemical stability limitations
of typical Li electrolytes (Aurbach et al., 2004; Guerfi et al., 2010). For example, solid electrolytes have been shown to be safer compared to typical solvent-based electrolytes, which may experience thermal runaway issues (Kamaya et al., 
electrolyte interphase (SEI) that forms at the graphitic anodeelectrolyte
interface is a good example of a protective layer with sufficient Li mobility that enables the reversible operation of Liion batteries (Verma et al., 2010). Therefore, similar solutions can be envisioned for Mg-batteries as well. To accomplish this goal, we searched for materials that can act as either
protective coatings or even solid electrolytes by analyzing the electrochemical stability of various Mg-containing compounds. Using a combination of density functional theory (DFT) calculations and thermodynamics, we assessed the
electrochemical stability of various Mg-binary and ternary compounds, which may form as a result of electrolyte decomposition at either the Mg-metal anode or a high-voltage cathode. Specifically, we considered all Mg binaries and ternaries
that do not contain redox-active metal ions (except Ti4+) and that are known to be electronic insulators. The choice of Mg compounds is also motivated by the highly reducing conditions that appear when in contact with Mg metal. For example, Li binaries and ternaries, such as Li3N, Li3P, LiH, Li2S, Li2O, and
LiCl, tend to form (and be stable) at the Li electrolyte-anode interface in Li-ion batteries (Richards et al., 2015).


that remains unsolved to the present day. The most common electrolyte today is a solution of a Li salt such as LiPF6 in a mixed organic solvent such as 1:1 ethylene carbonate(EC)/dimethyl carbonate (DMC).3 However, the flammability of the organic solvent has given rise to significant safety concerns in recent years, especially as LIBs move beyond portable electronics to transportation and large-scale grid storage applications. All-solid-state alkali-ion batteries (ASSABs) are a promising solution to address several shortcomings in today’s LIBs. By utilizing an alkali superionic conductor solid electrolyte (SE), ASSABs mitigates the safety risk of flammable liquid electrolytes. At the same time, ASSABs can
potentially enable higher energy densities either through new stacking architectures or by enabling higher voltage cathodes or dendrite-free lithium anodes. 

Laidong Zhou (Synthesis and Characterization of New Solid-State Li-Superionic Conductors, Laidong Zhou 2017, 99 pages) describes the synthesis of Li3Y(PS4)5 and Li6Y3(PS4)5. Li3Y(PS4)2 have not been successfully 

Miyashita (US 20160156064 A1) describes a solid electrolyte with which charge/discharge efficiency and cycle characteristics can be increased by reducing the electron conductivity of a compound which has a cubic crystal structure belonging to a space group F-43m, and is represented by Compositional Formula: Li.sub.7-xPS.sub.6-xHa.sub.x (Ha is Cl or Br). Proposed is a sulfide-based solid electrolyte for a lithium ion battery, which includes a compound having a cubic crystal structure belonging to a space group F-43m, and being represented by Compositional Formula: Li.sub.7-xPS.sub.6-xHa.sub.x (Ha is Cl or Br), in which x in the above Compositional Formula is 0.2 to 1.8, and the value of the lightness L* thereof in the L*a*b* color system is 60.0 or more.

A high ionic conductivity solid state screening apparatus comprising: a processor; and a memory coupled to the processor, the memory including instructions executable by the processor to: receive a crystal structure selection for an inorganic material; receive a threshold value selection for diffusivity; calculate a displacement of a selected atomic species in the inorganic material relative to the crystal structure; calculate an estimate of diffusivity from a Skellam distribution of the displacement; compare the estimate of diffusivity to the threshold value selection for diffusivity; and identify the inorganic material as a preferred material when the estimate of diffusivity is greater than or equal to the threshold value selection for diffusivity.

Visco (US 7491458 B2) describes An electrochemical cell, comprising: a renewable active metal anode, configured for supplementation of the active metal, the anode comprising a first solid state lithium metal layer and a second 

Visco (US 2009/0286114 A1) describes A lithium fuel cell, comprising: an anode comprising solid lithium metal as fuel, a cathode structure comprising a static electronically conductive component, an ioncially conductive component, and a fluid oxidant; and a lithium ion conductive protective membrane adjacent to the 

Visco (US 2005/0100792 A1) describes a fuel cell, comprising: a renewable active metal anode; a cathode structure comprising a electronically conductive component, an ionically conductive component, and a fluid oxidant; an ionically conductive protective membrane on the first surface of the anode, the membrane comprising, one or more materials configured to provide a first surface chemically compatible with the active metal of the anode in contact with the anode, and a second surface substantially impervious to and chemically compatible with the cathode structure and in contact with the cathode structure.

Visco (US 2014/0057153 A1) describes active metal and active metal intercalation electrode structures and battery cells having ionically conductive protective architecture including an active metal (e.g., lithium) conductive impervious layer separated from the electrode (anode) by a porous separator impregnated with a non-aqueous electrolyte (anolyte). This protective architecture prevents the active metal from deleterious reaction with the environment on the other (cathode) side of the impervious layer, which may include aqueous or non-aqueous liquid electrolytes (catholytes) and/or a variety 

Visco (US 2011/0014522 A1) describes active metal and active metal intercalation electrode structures and battery cells having ionically conductive protective architecture including an active metal (e.g., lithium) conductive impervious layer separated from the electrode (anode) by a porous separator impregnated with a non-aqueous electrolyte (anolyte). This protective architecture prevents the active metal from deleterious reaction with the environment on the other (cathode) side of the impervious layer, which may include aqueous or non-aqueous liquid electrolytes (catholytes) and/or a variety electrochemically active materials, including liquid, solid and gaseous oxidizers. Safety additives and designs that facilitate manufacture are also provided.

De Jonghe (US 7608178 B2) describes electro-winning of active metal (e.g., lithium) ions from a variety of sources including industrial waste, and recycled lithium and lithium-ion batteries is accomplished with an electrolyzer having a protected cathode that is stable against aggressive solvents, including water, aqueous electrolytes, acid, base, and a broad range of protic and aprotic solvents. The electrolyzer has a highly ionically conductive protective membrane adjacent to the alkali metal cathode that effectively isolates (de-couples) the alkali metal electrode from solvent, electrolyte processing and/or cathode 

Visco (US 2013/0302704 A1) describes protected anode architectures for active metal anodes have a polymer adhesive seal that provides a hermetic enclosure for the active metal of the protected anode inside an anode compartment. The compartment is substantially impervious to ambient moisture and battery components such as catholyte (electrolyte about the cathode), and prevents volatile components of the protected anode, such as anolyte (electrolyte about the anode), from escaping. The architecture is formed by joining the protected anode to an anode container. The polymer adhesive seals provide a hermetic seal at the joint between a surface of the protected anode and the container.

GARCIA (US 2016/0246153 A1) describes a method of forming an electrochromic device, comprising: providing a first electrode and a second electrode, wherein the first and second electrodes are neutrally-charged; assembling a sealed electrochemical cell of the electrochromic device containing the first and second electrodes and a solid state electrolyte disposed between 

Visco (US 8334075 B2) describes a composite solid electrolyte includes a monolithic solid electrolyte base component that is a continuous matrix of an inorganic active metal ion conductor and a filler component used to eliminate through porosity in the solid electrolyte. In this way a solid electrolyte produced by any process that yields residual through porosity can be modified by the incorporation of a filler to form a substantially impervious composite solid electrolyte and eliminate through porosity in the base component. Such composites may be made by disclosed techniques. The composites are generally useful in electrochemical cell structures such as battery cells and in particular protected active metal anodes, particularly lithium anodes, that are protected with a protective membrane architecture incorporating the composite solid electrolyte.

Visco (US 2012/0270112 A1) describes A substantially impervious metal ion conductive composite solid electrolyte layer comprising: a monolithic metal ion conductive continuous inorganic solid electrolyte membrane base component of a material selected from the group consisting of ceramic and glass-ceramic, the membrane base component having fluid permeable through pores that extend from one major surface of the base component membrane to an opposing major surface; a filler component, the filler component not conductive to metal ions, the filler component contained in the membrane through pores, and therein providing .
Allowable Subject Matter
3.	Claims 1-9 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a high-throughput screening method for identifying superionic conductors, comprising:

    PNG
    media_image1.png
    94
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    43
    514
    media_image2.png
    Greyscale

It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-9 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Technology Center 2800 
August 3, 2021